[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1611

                        UNITED STATES,

                          Appellee,

                              v.

                       ROBERT MEDEIROS,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

        [Hon. Ronald R. Lagueux, U.S. District Judge]                                                                

                                         

                            Before

                    Torruella, Chief Judge,                                                      
              Selya and Boudin, Circuit Judges.                                                          

                                         

Thomas A. Grasso on brief for appellant.                            
Sheldon  Whitehouse, United  States Attorney,  Margaret  E. Curran                                                                              
and Charles A. Tamuleviz, Assistant United States Attorneys, on  brief                                
for appellee.

                                         

                      February 10, 1998
                                         

     Per  Curiam.  Upon careful review of the record, briefs,                            

and  the  government's  motion  for summary  disposition,  it

plainly  appears  that  the  district  court's  discretionary

decision  to deny  a  downward departure  is  not subject  to

appellate review.   See United  States v.  Saldana, 109  F.3d                                                              

100, 103 (1st Cir. 1997).  

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -2-